Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I, Figure 3 corresponding to claims 1-3, 5-15 and 18-23 in the reply filed on 11/29/2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 22 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 22 is drawn to a “computer program", per se, therefore, fail(s) to fall within a statutory category of invention.
A claim directed to a computer program itself is non-statutory because it is not: 
A process, or
A machine, or
A manufacture, or
A composition of matter.

Allowable Subject Matter
Claims 1-3, 5-15, 18-21 and 23 are allowed.
a possibility determination portion configured to perform possibility determination that determines that the industrial vehicle is in a permission range, in which remote control relating to traveling of the industrial vehicle using the remote control device is permitted, when a state in which the received radio wave intensity acquired by the acquisition portion is greater than or equal to a predetermined first threshold intensity continues for a predetermined first determination period, and determines that the industrial vehicle is in a prohibition range, which is farther from the remote control device than the permission range, when a state in which the received radio wave intensity acquired by the acquisition portion is less than a second threshold intensity, which is less than or equal to the first threshold intensity, continues for a predetermined second determination period, wherein the prohibition range is a range in which remote control relating to traveling of the industrial vehicle using the remote control device is prohibited even under conditions where wireless communication between the vehicle communication portion and the control device communication portion is performed.
Regarding claim 20, the prior art fails to disclose or fairly suggest an industrial vehicle that is remotely controlled by a remote control device that includes a control device communication portion, the industrial vehicle comprising: a vehicle communication portion, which communicates wirelessly with the control device communication portion; an acquisition portion configured to acquire a received radio wave intensity of a signal received by the vehicle communication portion; and a possibility determination portion configured to perform possibility determination that determines that the industrial vehicle is in a permission range, in which remote control relating to traveling of the industrial vehicle using the remote control device is permitted, when a state in which the received radio wave intensity acquired by the acquisition portion is greater than or equal to a predetermined first threshold intensity continues for a predetermined first determination period, and determines that the industrial vehicle is in a prohibition range, which is farther from the remote control device than the permission range, when a state in which the received radio wave intensity acquired by the acquisition portion is less than a second threshold intensity, which is less than or equal to the first threshold intensity, continues for a predetermined second determination period, wherein the prohibition range is a range in which remote control relating to traveling of the industrial vehicle using the remote control device is prohibited even under conditions where wireless communication between the vehicle communication portion and the control device communication portion is performed.
Regarding claim 21, the prior art fails to disclose or fairly suggest a remote control device used to remotely control an industrial vehicle that includes a vehicle communication portion, the remote control device comprising: a control device communication portion, which communicates wirelessly with the vehicle communication portion; an acquisition portion configured to acquire a received radio wave intensity of a signal received by the control device communication portion; and a possibility determination portion configured to perform possibility determination that determines that the industrial vehicle is in a permission range, in which remote control relating to traveling of the industrial vehicle using the remote control device is permitted, when a state in which the received radio wave intensity acquired by the acquisition portion is greater than or equal to a predetermined first threshold intensity continues for a predetermined first determination period, and determines that the industrial vehicle is in a prohibition range, which is farther from the remote control device than the permission range, when a state in which the received radio wave intensity acquired by the acquisition portion is less than a second threshold intensity, which is less than or equal to the first threshold intensity, continues for a predetermined second determination period, wherein the prohibition range is a range in which remote control relating to traveling of the industrial vehicle using the remote control device is prohibited even under conditions where wireless communication between the vehicle communication portion and the control device communication portion is performed.
Regarding claim 23, the prior art fails to disclose or fairly suggest an industrial vehicle remote control method for remotely controlling an industrial vehicle including a vehicle communication portion by using a remote control device that includes a control device communication portion, which communicates wirelessly with the vehicle communication portion, the method comprising: an acquisition step for acquiring a received radio wave intensity of a signal communicated wirelessly between the vehicle communication portion and the control device communication portion; and a possibility determination step for performing possibility determination that determines that the industrial vehicle is in a permission range, in which remote control relating to traveling of the industrial vehicle using the remote control device is permitted, when a state in which the received radio wave intensity acquired by the acquisition step is greater than or equal to a predetermined first threshold intensity continues for a predetermined first determination period, and determines that the industrial vehicle is in a prohibition range, which is farther from the remote control device than the permission range, when a state in which the received radio wave intensity acquired by the acquisition step is less than a second threshold intensity, which is less than or equal to the first threshold intensity, continues for a predetermined second determination period, wherein the prohibition range is a range in which remote control relating to traveling of the industrial vehicle using the remote control device is prohibited even under conditions where wireless communication between the vehicle communication portion and the control device communication portion is performed.
Dependent claims 2-3, 5-15 and 18-19 are allowed with their base claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687